IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


LUNDES GARRETT,                            : No. 68 MM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
CHASE HOME FINANCE LLC, S/B/M/T,           :
CHASE MANHATTAN MORTGAGE                   :
CORPORATION,                               :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of June, 2017, the Application for Leave to File Original

Process is GRANTED, the Petition for Writ of Prohibition is DENIED, and the

Application for Enlargement of Time to File an Answer is DISMISSED AS MOOT.